DETAILED ACTION
The instant application having Application No. 16/536,232 filed on August 8, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 29, 2018 (Japan 2018-160078).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on August 8, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated August 8, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota USPGPub 2014/0139931 A1 (cited in an IDS, hereafter Kubota).
Regarding claim 1, Kubota teaches “An imaging lens (Fig. 1) consisting of, in order from an object side to an image side (from left to right in Fig. 1): 
a first lens group (Gr1) having a positive refractive power (paragraph 16 “a first lens group having a positive refractive power”); 
a second lens group (Gr2) having a positive refractive power (paragraph 17 “a second lens group having a positive refractive power”); and 
a third lens group (Gr3) having a negative refractive power (paragraph 18 “a third lens group having a negative refractive power”), 
wherein, during focusing from an object at infinity to a closest object, the first lens group and the third lens group are fixed with respect to an image plane and the second lens group moves along an optical axis (see Fig. 1 and e.g. paragraph 21 “the second lens group is moved from the imaging side to the object side as a focusing lens when focusing from infinity to a close range”), 

a lens on the most object side of the first a lens group is a negative lens (see e.g. paragraphs 19 and 62, Fig. 1 and Table 1) of which a surface on the object side is a convex surface (see Fig. 1, Table 1 surface 1 and paragraph 135), 
the number of lenses included in the second lens group is two or less (L5 and L6 are in Gr2 see e.g. paragraph 137), 
… and assuming that a focal length of the imaging lens in a state of focusing on the object at infinity is f (f=22.9 paragraph 143), a focal length of the second lens group is f2 (can be calculated using a matrix calculator from the data in Table 1 to be f2=31.5), a focal length of the first lens group is f1 (can be calculated using a matrix calculator from the data in Table 1 to be f1=20.6), a focal length of the first a lens group is f1a (can be calculated using a matrix calculator from the data in Table 1 to be f1a=119.2), and a focal length of the first b lens group is f1b (can be calculated using a matrix calculator from the data in Table 1 to be f1b=22.5) , Conditional Expressions (1), (2) and (3) are satisfied, which are represented by
0.35<f/f2<0.75  (1) (from the values above this expression is 0.72 which is in the claimed range)
-0.5<f1/f1a<0.3  (2) (from the values above this expression is 0.17 which is in the claimed range)
0.4<f1/f1b<0.95  (3) (from the values above this expression is 0.92 which is in the claimed range).”
However, Fig. 1, Example 1 fails to teach “a lens surface on the most image side of the third lens group is a convex surface”. Instead the most image side lens of the third lens is a biconcave negative lens (paragraph 138).

The prior art and the instant claim differ by the shape of the most image side of the third lens group. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the negative image-most lens of the third group from biconcave to negative meniscus, convex to the image side, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Fig. 7 teaches such a configuration of the third lens group.
	
Regarding claim 2, Kubota teaches “the imaging lens according to claim 1, wherein the first lens group includes at least one cemented lens (lenses L3 and L4) obtained by cementing at least one positive lens and at least one negative lens (paragraph 135, Fig. 1 and Table 1).”
Regarding claim 3, Kubota teaches “the imaging lens according to claim 2, wherein the at least one cemented lens is disposed in the first b lens group (lenses L3 and L4 are the first lens b group), and the cemented lens on the most object side in the first b lens group is obtained by cementing a positive lens and a negative lens in order from the object side (paragraph 135, Fig. 1 and Table 1).”
Regarding claim 6, Kubota teaches “The imaging lens according to claim 3, wherein, assuming that a refractive index of the positive lens composing the cemented lens on the most object side in the first b lens group with respect to a d line is N1bp, Conditional Expression (4) is satisfied, which is represented by
	1.8<N1bp<2.1  (4) (N1bp=1.8830 which is in the claimed range, see Nd of L3 in Table 1).”
Regarding claim 12, Kubota teaches “The imaging lens according to claim 1, wherein the number of lenses included in the third lens group is two or less (the number of lenses in the third lens group is one which is two or less).”

Regarding claim 15, Kubota teaches “The imaging lens according to claim 1, wherein Conditional Expression (2-1) is satisfied, which is represented by
	-0.4<f1/f1a<0.22  (2-1) (this expression is 0.17 as calculated for claim 1 which is in the claimed range).”

Regarding claim 16, Kubota teaches the imaging lens according to claim 1, but does not teach “wherein Conditional Expression (3-1) is satisfied, which is represented by 
0.5<f1/f1b<0.9 (3-1).” Instead the value of this expression is 0.917 just outside the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first group such that 0.5<f1/f1b<0.9 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 20, Kubota teaches “An imaging apparatus comprising the imaging lens according to claim 1 (see Figs. 31A and 31B, and e.g. paragraph 324).”

Allowable Subject Matter
Claims 4-5, 7-11, 13-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 4, the prior art fails to teach or reasonably suggest “wherein the first lens group includes two cemented lenses” when taken in context of the claim as a whole.
	Claim 5 depends from claim 4 and is allowable for at least the reasons stated supra. 
5. The imaging lens according to claim 4, wherein the two cemented lenses are disposed in the first b lens group, the cemented lens on the most object side in the first b lens group is obtained by cementing a positive lens and a negative lens in order from the object side, and the cemented lens positioned second from the object side in the first b lens group is obtained by cementing a negative lens and a positive lens in order from the object side.
Regarding claim 7, the prior art fails to teach or reasonably suggest “wherein, assuming that an Abbe number of the positive lens composing the cemented lens on the most object side in the first b lens group based on a d line is v1bp, and an Abbe number of the negative lens composing the cemented lens on the most object side in the first b lens group based on the d line is v1bn, Conditional Expression (5) is satisfied, which is represented by
	-50<v1bp – v1bn<0  (5)” when taken in context of the claim as a whole.
	Claim 17 depends from claim 7 and is allowable for at least the reasons stated supra. 

Regarding claim 8, the prior art fails to teach or reasonably suggest “wherein, assuming that an Abbe number of the positive lens composing the cemented lens based on a d line is vp, a partial dispersion ratio between a g line and a F line of the positive lens composing the cemented lens is θgFp, 
	0.645<0.0018xvp+θgFp<0.72  (6)
	0.645<0.0018xvn+θgFn<0.72  (7)” when taken in context of the claim as a whole.

Regarding claim 9, the prior art fails to teach or reasonably suggest “wherein Conditional Expression (8) is satisfied, which is represented by
	0.4<f/f1<1  (8)” when taken in context of the claim as a whole. 
	Claim 18 depends from claim 9 and is allowable for at least the reasons stated supra. 

Regarding claim 10, the prior art fails to teach or reasonably suggest “wherein, assuming that a distance on the optical axis between a lens surface on the most object side of the first lens group and a lens surface on the most image side of the first lens group is DG1, Conditional Expression (9) is satisfied, which is represented by
	1.6<DG1/f<2.5  (9)” when taken in context of the claim as a whole. 

Regarding claim 11, the prior art fails to teach or reasonably suggest “wherein, assuming that a focal length of the third lens group is f3, Conditional Expression (10) is satisfied, which is represented by
	-0.8<f/f3<-0.05  (10)” when taken in context of the claim as a whole.
	Claim 19 depends from claim 11 and is allowable for at least the reasons stated supra. 


Regarding claim 13, the prior art fails to teach or reasonably suggest “wherein, assuming that a sum of a distance on the optical axis from the stop to a lens surface on the most image side of the third lens group and an air equivalent distance on the optical axis from the lens surface on the most image side of the third lens group to a focus position on the image side of the imaging lens in a state of focusing on the object at infinity is DS, and a maximal half angle of view is ω, Conditional Expression (11) is satisfied, which is represented by
	2<DS/(fxtan(ω))<2.85  (11)” when taken in context of the claim as a whole.
Regarding claim 14, the prior art fails to teach or reasonably suggest “wherein Conditional Expression (1-1) is satisfied, which is represented by
	0.35<f/f2<0.65  (1-1)” when taken in context of the claim as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kai USPGPub 20200341238 A1 “Single Focus Image Pickup Optical System, and Image Pickup Device and Camera System Using Single Focus Image Pickup Optical System.” Fig. 5






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872